 

Exhibit 10(j)-2

 

TCF EMPLOYEES STOCK PURCHASE PLAN—

SUPPLEMENTAL PLAN

 (As amended and restated effective January 1, 2008)

 

I.                                         Purpose of Plan; Effective Date of
Plan

 

The purpose of the TCF Employees Stock Purchase Plan—Supplemental Plan (the
“Plan”) is to provide Eligible Employees with supplemental retirement benefits
as set forth herein to remedy certain limitations or reductions in benefits
under the Internal Revenue Code (“IRC”), as set forth herein, to such Employees
under the TCF Employees Stock Purchase Plan (“ESPP Plan”).  The Plan was
originally effective for benefits based on Covered Compensation earned in
calendar year 2005 and thereafter.  The Company hereby adopts this amendment and
restatement effective January 1, 2008.  A previous plan, the Supplemental
Employee Retirement Plan — ESPP Plan (the “Previous Plan”) was and remains in
effect for benefits based on Covered Compensation earned in calendar year 2004
and before and is a separate stand alone plan.  This Plan does not make any
material modifications to the Previous Plan.  This Plan is intended to be exempt
from the participation, vesting and funding provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and is intended to
be maintained “primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees” within the meaning
of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

The Plan is intended to satisfy the requirements for nonqualified deferred
compensation plans set forth in IRC § 409A, and it shall be interpreted,
administered and construed consistent with said intent.

 

This Plan is also intended to be a plan, program, or arrangement under 4 U.S.C.
section 114 (the “State Taxation of Pension Income Act of 1995”) maintained
solely for the purpose of providing retirement benefits for employees in excess
of the limitations imposed by one or more of IRC sections referenced in such Act
on contributions or benefits in qualified plans such as the ESPP Plan, and to be
an “excess plan” as defined in Rule 16b-3 of the Securities and Exchange
Commission.

 

II.                                     Definitions.  Whenever used in this
Plan, the following terms shall have the respective meanings set forth below,
unless a different meaning is required by the context in which the word is used.
When the defined meaning is intended, the term is capitalized.  Capitalized
terms not otherwise defined herein shall have the meaning set forth in the ESPP
Plan.

 

(a)          Affiliate; Affiliated Group.  “Affiliate” means any entity which is
required to be aggregated with TCF Financial as a member of a controlled group
of corporations

 

1


 

in accordance with IRC § 414(b), or as a trade or business under common control
in accordance with IRC § 414(c).  [The requirements of IRC §§ 414(b) and
414(c) shall be applied using the 80% standard specified therein for all
purposes of the Plan, including, without limitation, for the purpose of
determining whether a Participant has had a Separation from Service.]  The term
“Affiliated Group” means the Company and its Affiliates.

 

(b)         Annual Bonus.    “Annual Bonus” is the annual cash bonus, if any,
payable to an Eligible Employee under any annual bonus program of the Company
that meets the requirements for performance-based compensation under IRC § 409A
and the regulations thereunder.

 

(c)          Change in Control.  “Change in Control” with respect to an Employer
shall mean a change in ownership with respect to the Employer or TCF Financial
Corporation (as defined in Treasury Regulation § 1.409A-3(i)(5)(v)), a change in
effective control of TCF Financial Corporation (as defined in Treasury
Regulation § 1.409A-3(i)(5)(vi)) provided, however, that the ownership
percentage shall be 50%, or a change in the ownership of a substantial portion
of the assets of the Employer or TCF Financial Corporation (as defined in
Treasury Regulation § 1.409A-3(i)(5)(vii)).

 

(d)         Commissions.   “Commissions” shall mean amounts payable to Eligible
Employees and credited to them as “commissions” by their Employer in connection
with products or services they have sold. Commissions include any draw paid as
an advance against Commissions.

 

(e)          Committee.  The Compensation Committee of the Board of Directors of
TCF Financial Corporation (“TCF Financial”), or a special sub-committee thereof,
which shall consist only of individuals who qualify as independent directors
under Rule 303A of the listing standards of the NYSE as applicable to
compensation committee members, as non-employee directors under Rule 16b-3 of
the Securities and Exchange Commission and as outside directors for purposes of
IRC section 162(m) (“million dollar cap”).

 

(f)            Covered Compensation.   “Covered Compensation” is any “Basic
Compensation” as defined in the ESPP Plan including such Compensation in excess
of the limit on Basic Compensation under IRC § 401(a)(17) earned by a
Participant in any Plan Year, and also including any amounts which would have
been Basic Compensation (disregarding any limit on Basic Compensation under IRC
§ 401(a)(17) in such Plan Year) except that such Participant authorized the
Employer before the beginning of the Plan Year in which such Compensation was
earned (or in the case of an Annual Bonus, six months prior to the end of the
performance period) to defer such amounts which would otherwise be deferred
under the ESPP Plan to this Plan.

 

(g)         Eligible Employee.    An “Eligible Employee” is an employee of an
Employer who is designated as eligible to participate in this Plan in accordance
with the provisions of Article III(a).

 

2


 

(h)         Employer.  “Employer” means TCF Financial and each of its
subsidiaries that constitutes an Affiliate.

 

(i)             ESPP Plan.  The “ESPP Plan” is the TCF Employees’ Stock Purchase
Plan as amended from time to time.

 

(j)             IRC.  The “IRC” is the Internal Revenue Code of 1986, as
amended.

 

(k)          Participant.  A “Participant” is an Eligible Employee who has
elected to participate in this Plan in accordance with the provisions of
Article IV(a).

 

(l)             Plan Administrator.  The “Plan Administrator” of this Plan is
the Committee.

 

(m)       Plan Year.    The “Plan Year” is the calendar year.

 

(n)         Salary.  “Salary” is the Eligible Employee’s Covered Compensation,
excluding Annual Bonus.

 

(o)         SERP Employee Contributions.  “SERP Employee Contributions” is any
portion of a Participant’s Covered Compensation which such employee has elected
to have treated as SERP Employee Contributions under Article IV of this Plan.

 

(p)         TCF Financial.  “TCF Financial” or “Company” is TCF Financial
Corporation, a Delaware Corporation.

 

(q)         TCF Financial Stock.  “TCF Financial Stock” is common stock of TCF
Financial, par value $.01 per share.

 

III.                                 Eligibility

 

(a)                                  General Eligibility.  Employees of an
Employer are eligible to participate in this Plan as determined by the
Committee, in its discretion subject to the following:

 

(i)            No employee shall be eligible to participate in this Plan unless
the Committee determines that such employee will be for that Plan Year a member
of “a select group of management or highly compensated employees” within the
meaning of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

(ii)           The Committee shall select such employees for eligibility in this
Plan on a Plan Year by Plan Year basis by promulgating a written statement
describing or listing such Eligible Employees.  Selection for one Plan Year does
not entitle the employee to be selected the next Plan Year.  An employee who has
been selected by the Committee shall, however, be presumed to be selected for
the subsequent Plan Year unless and until the Committee evidences a contrary
intention.

 

3


 

Notwithstanding the foregoing, no employee shall be eligible for benefits under
this Plan with respect to a particular Plan Year if the employee is not also an
Active Participant in the ESPP Plan for that year.  Individuals who become
employees of an Employer as a result of a merger or acquisition shall not be
eligible to participate under this Plan unless and until the Committee has
identified them as Eligible Employees pursuant to this section (a).

 

(b)                                  Specific Exclusions.  Notwithstanding
anything apparently to the contrary in the Plan document or in any written
communication, summary, resolution or document or oral communication, no
individual shall be an Eligible Employee in this Plan, develop benefits under
this Plan or be entitled to receive benefits under this Plan (either for himself
or herself or his or her survivors) unless such individual is a member of “a
select group of management or highly compensated employees” within the meaning
of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA. If a court of competent
jurisdiction, any representative of the U.S. Department of Labor or any other
governmental, regulatory or similar body makes any direct or indirect, formal or
informal, determination that an individual is not in “a select group of
management or highly compensated employees” within the meaning of §§ 201(2),
301(a)(3) and 401(a)(1) of ERISA, such individual shall no longer be an Eligible
Employee in this Plan.

 

IV.                                Supplemental Benefits Related to the ESPP
Plan.

 

(a)           SERP Employee Contributions.

 

An Eligible Employee who elects to participate in this Plan for the Plan Year
will defer compensation under this Plan in an amount that equals the amount that
exceeds limitations on such Employee’s contributions to the ESPP Plan imposed by
the ESPP Plan to effectuate the requirements of IRC §§ 401(a)(17), 401(k)(3),
401(m)(2), 402(g) and 415 (the “IRC Limitations”) provided that:

 

(i)            Prior to the beginning of each Plan Year, an Eligible Employee
who elects to participate in this Plan for the Plan Year authorizes the Employer
to reduce the Participant’s compensation by the amount by which such Employee’s
Salary and/or Commission deferral contribution elected under the ESPP Plan is
limited by the IRC Limitations, and credit such amount to the Participant’s
account under this Plan as the Employee’s SERP Employee Contributions for the
Plan Year.

 

(ii)           Prior to June 30 of each Plan Year, an Eligible Employee who
elects to participate in this Plan for the Plan Year authorizes the Employer to
reduce the Participant’s Annual Bonus by the amount by which such Employee’s
Annual Bonus contribution elected under the ESPP Plan is limited by the IRC
Limitations, and credit such amount to the Participant’s

 

4


 

account under this Plan as the Employee’s SERP Employee Contributions for the
Plan Year.

 

For each Plan Year an Eligible Employee elects to participate in this Plan and
as a condition to receiving benefits from this Plan for that year, the Employee
shall, prior to the first day of the Plan Year, irrevocably agree: (i) to make
pre-tax contributions to the ESPP Plan equal to the maximum amount permitted
under the ESPP Plan and (ii) not to make changes to pre-tax contributions to the
ESPP Plan at any time during such Plan Year.

 

Any election by an Eligible Employee of SERP Employee Contributions pursuant to
this section (a) shall be in writing, shall be made prior to the beginning of
the Plan Year in which the services are performed (or with respect to the Annual
Bonus, the date the election is required under paragraph (ii), above), shall be
irrevocable when received by the Employer, and shall be applicable to all
Covered Compensation earned during such Plan Year.  Employees who first become
Eligible Employees after the beginning of the Plan Year may elect to participate
in this Plan within thirty (30) days after becoming Eligible Employees provided
such election only applies to Salary and/or Commissions earned after the
election is received by the Employer.  This election shall not be available to
an Employee who has previously been eligible to participate in any other plan
maintained by a member of the Affiliated Group that is required to be aggregated
with this Plan under Treasury Regulation § 1.409A-1(c).  For purposes of the
Annual Bonus, such election only applies to total bonus compensation for the
performance period for such Bonus, multiplied by the ratio of the number of days
remaining in the performance period after the election is made over the total
number of days in the performance period.

 

Notwithstanding the foregoing, any increase or decrease in a Participant’s SERP
Employee Contributions for a taxable year that results from the Participant’s
action or inaction under the ESPP with respect to pre-tax contributions subject
to the contribution restrictions under IRC §§  401(a)(30) or 402(g), including
an adjustment to a deferral election under the ESPP, shall not exceed the limit
with respect to elective deferrals under IRC § 402(g)(1)(A), (B), and (C) in
effect for the taxable year in which such action or inaction occurs.

 

(b)                                  Employer Matching Contributions.  At the
same time as an amount of SERP Employee Contributions is deferred under
paragraph (a), the Employer shall also credit to the Participant’s account under
this Plan the amount of Employer Matching Contribution that would be due under
the ESPP Plan with respect to such SERP Employee Contributions if they had been
contributed as pre-tax elective deferrals under the ESPP Plan.  No Participant
in the Plan shall be credited with Employer Matching Contributions with respect
to pre-tax deferrals (to this Plan and the ESPP Plan, combined) that exceed 6%
of the Participant’s Covered Compensation for each payroll period.

 

5


 

Notwithstanding the foregoing, in no event shall the sum of a Participant’s
Matching Contributions exceed 100% of the matching contribution the Participant
would have received under the ESPP, absent any plan-based restrictions that
reflect limits on qualified plan contributions under the Internal Revenue Code.

 

For purposes of determining the amount of Employer Matching Contributions, no
more than $250,000 of a Participant’s Commissions payable during the Plan Year
shall be included in Covered Compensation.

 

(c)                                  Establishing Accounts; Investment of
Accounts; Valuation of Accounts.  On the date that a Contribution under
paragraph (a) or (b) would be paid to the ESPP Plan if it were a contribution to
that Plan (the “contribution date”), the amount of such Contribution shall be
credited to an account on the books of the Employer and shall be deemed as of
such date to be invested as directed by the Participant.  SERP Employee
contributions shall be deemed to be invested in such investment fund options
available under the ESPP Plan or in TCF Financial Stock, as elected by the
Participant.  Employer Matching Contributions will be deemed invested in TCF
Financial Stock.  Actual or notional earnings from such deemed investments shall
be credited to the Participant’s account at least annually.

 

Each Participant’s account in the Plan shall be divided into two sub-accounts: 
a “TCF Stock Account” and a “Diversified Account.”  All shares of common stock
of TCF Financial that are deemed to be held in a Participant’s account on the
Effective Date shall be allocated as of that date to the participant’s TCF Stock
Account.  Any new amounts credited to a Participant’s account on or after the
Effective Date shall be allocated to either the Participant’s TCF Stock Account
or Diversified Account.  The Sub-Accounts shall operate as follows:

 

                (i)            The TCF Stock Account shall be deemed to be
invested solely in shares of TCF Financial Stock (and in cash or cash equivalent
money market funds for fractional shares or for funds held temporarily prior to
investment).  The Diversified Account shall not at any time be deemed to be
invested in any shares of TCF Stock.  No transfer of assets will be permitted
from the TCF Stock Account to the Diversified Account or from the Diversified
Account to the TCF Stock Account.

 

                (ii)           A Participant’s TCF Stock Account will be deemed
to be invested in all shares of TCF Financial Stock allocated to it on or after
the Effective Date and such shares shall not be subject to any deemed sale,
transfer, assignment, pledge or other hypothecation in any manner.  Any
distributions from the Plan to the participant with respect to the TCF Stock
Account will be made in the form of an in-kind distribution of the number of
shares of TCF Financial Stock deemed to

 

6


 

be held for such Participant’s TCF Stock Account pursuant to the terms of the
Plan.

 

                (iii)          The Diversified Account shall not at any time be
deemed to purchase or invest in any shares of TCF Financial Stock, but shall be
deemed to invest in such investment funds as may be approved by the Committee
and as the participant directs.

 

                (iv)          The portion of the Participant’s account that is
deemed to be invested in TCF Financial Stock shall be increased to reflect the
number of shares of TCF Financial Stock deemed to be purchased as of each future
contribution date (including any fractional shares), and shall be further
adjusted to reflect any stock splits or other similar events involving a change
in the number or form of outstanding shares of TCF Financial Stock.  Adjustments
shall be determined in each case by the Committee and the Committee’s
determination shall be final.  The balance of shares of TCF Financial Stock
shall in no event be decreased.

 

                (v)           If any dividends are paid with respect to TCF
Financial Stock, then in lieu of any adjustments to the Participants’ accounts
under the Plan, an amount shall be paid in cash (or in stock, if the dividend is
in stock, provided that stock splits in the nature of a stock dividend shall not
be distributed) directly to the Participant whose account would otherwise be
deemed to be due the deemed dividend and the Participant’s account shall not be
credited with the deemed dividend.  Such dividends shall be paid by a date not
later than the 15th day of the third month following the calendar year for which
the credited to the Participant’s account.  The time and form of payment of such
dividends is treated separately from the time and form of payment of the
underlying deferred compensation.

 

                (vi)          In the event of a Change in Control and the
Company is not the surviving corporation, a Participant will be given the
opportunity to elect out of TCF Stock and into one or more investment fund
options then provided under the ESPP Plan.

 

(d)                                  Distributions from Accounts.

 

General Distribution Rules.  A Participant shall receive payment of his or her
entire vested account in a single lump sum distribution (less applicable
withholding) on the first to occur of the following in accordance with Appendix
B:

 

                (i)            Separation from Service.  Payment shall be made
during the 90 day period commencing six month after the Participant’s Separation
from Service with the Affiliated Group as defined in Treasury Regulation
1.409A-1(h).  If

 

7


 

Separation from Service occurs as a result of death, payment shall be made
within 90 days following the Participant’s death.

 

                (ii)           Disability (Disabled).  In the event of
Disability, payment shall be made 30 days after such Disability occurs.  For
purposes of this section, a Participant is considered Disabled if he or she is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under the long-term disability plan of the
Participant’s Employer.

 

                (iii)          Date Certain.  Payment shall be made on a date
specified by the Participant on or before the date 30 days after the Employee
first becomes eligible for this Plan (and any other plan maintained by a member
of the Affiliated Group that is required to be aggregated with this Plan under
Treasury Regulation § 1.409A-1(c)).  This provision shall not apply to any
amounts attributable to SERP Employee Contributions or Employer Matching
Contribution credited after the specified date.

 

                (iv)          Change in Control.  If designated by a one time
irrevocable election by the Participant made on or before the date 30 days after
the Employee first becomes eligible for this Plan (and any other any other plan
maintained by a member of the Affiliated Group that is required to be aggregated
with this Plan under Treasury Regulation § 1.409A-1(c)), in the event of a
Change in Control, the lump sum payment shall occur on or about 30 days after
the date one year after the Change in Control.

 

                (v)           Unforeseeable Emergency.  In the event of an
unforeseeable emergency, as defined in IRC § 409A and the regulations
thereunder, payment shall be made within 90 days following the Committee’s
determination that an unforeseeable emergency has occurred.  Payment shall be
limited to the amount reasonably necessary to satisfy the emergency.  However,
the amount of the payment may include any amounts necessary to pay any federal,
state or local income taxes or penalties reasonably expected to result from the
payment.

 

(e)                                  Cancellation of Deferrals Following an
Unforeseeable Emergency or Hardship Distribution.

 

A Participant’s deferral election shall be cancelled with respect to Covered
Compensation earned after receipt of a hardship distribution pursuant to
Treasury Regulation § 1.401(k)-1(d)(3) or an unforeseeable emergency
distribution under Article IV(d)(v) of this Plan.  Participants may not restart
contributions to this Plan pursuant to Article IV(a) until the first day of the
first Plan Year that begins at least six months after receipt of the hardship
distribution or unforeseeable emergency distribution.

 

8


 

V.                                    Vesting.

 

A Participant shall be entitled to a benefit from the Employer Matching
Contributions equal to his or her account balance attributable to such
Contributions multiplied by the vesting percentage determined under the ESPP
Plan that is applicable to the Participant under the ESPP Plan.  In the event
the Participant forfeits a portion of the account, and is subsequently
reemployed, the forfeited portion shall be reinstated in the same manner as
provided under the ESPP Plan.  Notwithstanding the foregoing, Participants with
an account balance in the Plan on March 31, 2006 shall be subject to the vesting
provisions of the Plan in effect on that date.

 

VI.                                Committee.

 

The Committee shall have full power to construe, interpret and administer this
Plan, including to make any determination required under this Plan and to make
such rules and regulations as it deems advisable for the operation of this
Plan.  The Committee shall have sole and absolute discretion in the performance
of their powers and duties under this Plan. A majority of the Committee shall
constitute a quorum. Actions of the Committee shall be by a majority of persons
constituting a quorum and eligible to vote on an issue.  Meetings may be held in
person or by telephone.  Action by the Committee may be taken in writing without
a meeting provided such action is executed by all members of the Committee.  To
the extent it is feasible to do so, determinations, rules and regulations of the
Committee under this Plan shall be consistent with similar determinations,
rules and regulations of the ESPP Plan. All determinations of the Committee
shall be final, conclusive and binding unless found by a court of competent
jurisdiction to have been arbitrary and capricious. The Committee shall have
authority to designate officers of TCF Financial and to delegate authority to
such officers to receive documents which are required to be filed with the
Committee, to execute and provide directions to the Trustee and other
administrators, and to do such other actions as the Committee may specify on its
behalf, and any such actions undertaken by such officers shall be deemed to have
the same authority and effect as if done by the Committee itself.

 

VII.                            Benefits Unfunded.

 

The rights of beneficiaries, survivors and participants to benefits from this
Plan are solely as unsecured creditors of their Employers.  Benefits payable
under this Plan shall be payable from the general assets of the Employers and
there shall be no trust fund or other assets secured for the payment of such
benefits.  In its discretion, an Employer may purchase or set aside assets,
including annuity policies or through use of a grantor trust, to provide for the
payment of benefits hereunder but such assets shall in all cases remain assets
of the Employer and subject to the claims of the Employer’s creditors. This Plan
constitutes a mere promise by the Employers to make benefit payments in the
future, and it is intended to be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

9


 

VIII.                        Beneficiaries and Survivors.

 

A Participant’s beneficiary or survivor under Article IV of this Plan shall be
the same as the person(s) designated as such pursuant to or under the provisions
of the ESPP Plan, unless the employee has designated in writing and filed with
the Committee a different beneficiary for this Plan.

 

IX.                                Amendments, Claims Procedure

 

(a)                                  In General.  The Committee may amend the
Plan prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Plan and may
likewise terminate this Plan as provided in Article X with regard to persons
expecting to receive benefits in the future.  The benefit, if any, payable to or
with respect to a Participant as of the effective date of such amendment or the
effective date of such termination shall not be, without the knowing and
voluntary written consent of the Participant (which consent shall only be
effective to the extent it does not result in the imposition of an excise tax on
the Participant under IRC § 409A), diminished or delayed by such amendment or
termination.

 

(b)                                  After a Change-in-Control.  Notwithstanding
the provisions of Article IX(a), after the occurrence of a Change-in-Control,
the Committee’s authority to amend the Plan or terminate the Plan as provided in
section (a) shall be subject to the following limitations.

 

(i)                                     Existing Participants.  During the two
year period following the date a Change-in-Control with respect to TCF Financial
occurs, the Committee may only amend the Plan or terminate this Plan as applied
to Participants who are Participants immediately preceding the date of the
Change-in-Control if:

 

(1)                                  all benefits payable to or with respect to
persons who were Participants as of the Change-in-Control (including benefits
earned before and benefits earned after the Change-in-Control) have been paid in
full prior to the adoption of the amendment or termination, or

 

(2)                                  eighty (80) percent of all the Participants
determined as of the date of the Change-in-Control give knowing and voluntary
written consent to such amendment or termination (which consent shall only be
effective to the extent it does not result in the imposition of an excise tax on
any Participant under IRC § 409A).

 

(ii)                                  New Participants.  After the occurrence of
a Change-in-Control, as applied to Participants who are not Participants
immediately preceding the date of the Change-in-Control, the Committee may amend
or terminate the

 

10


 

Plan prospectively, retroactively or both, at any time and for any reason deemed
sufficiently by it without notice to any person affected by this Plan and may
likewise terminate this Plan, subject to the same restrictions as IX(a).

 

(c)                                  Claims Procedures.  If a Participant, or
beneficiary or survivor thereof, wishes to make a claim for benefits or
disagrees with a determination of the Committee, such person may file a claim
and make such appeals in the same manner as permitted under the ESPP Plan.   The
claims shall then be processed as provided for claims under the ESPP Plan,
except that all determinations which would be made by the “Company” under such
Plans shall be made by the Committee instead.

 

X.                                    Plan Termination.

 

The Committee in its discretion may terminate the Plan and may accelerate
distribution of Participant account balances to such time as the Committee shall
determine notwithstanding the provisions of Article IV(d) in accordance with one
of the following:

 

                                               
(i)                                     The Plan may be terminated within 12
months of a corporate dissolution of TCF Financial taxed under IRC § 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)A),
provided that the amounts deferred under the Plan are included in the
Participant’s gross income in the latest of—

 

(1)                                  The calendar year in which the plan
termination and liquidation occurs;

 

(2)                                  The first calendar year in which the amount
is no longer subject to a substantial risk of forfeiture; or

 

(3)                                  The first calendar year in which the
payment is administratively practicable.

 

(ii)                                  The Plan may be terminated pursuant to
irrevocable action taken by the Employer within the 30 days preceding or the 12 
months following a Change in Control event with respect to TCF Financial. 
However, any such termination within the 12 months after such a Change in
Control shall require the consent of 80% of the participants as required in
Article IX (which consent shall only be effective to the extent it does not
result in the imposition of an excise tax on any Participant under IRC § 409A). 
For purposes of this paragraph this Plan will be treated as terminated only if
all plans sponsored by the Affiliated Group immediately after the time of the
Change in Control that are required to be aggregated with this Plan under
Treasury Regulation § 1.409A-1(c)) are terminated, so that each Participant in
the Plan and all participants under substantially similar arrangements who
experienced the Change in Control event are required to receive all amounts of
compensation deferred under the terminated arrangements within 12 months of the
date the Employer irrevocably takes all necessary action to terminate and
liquidate all of such plans.  Solely for purposes of this paragraph (ii), the
Employer with the discretion to terminate the Plan is the service recipient that
is

 

11


 

primarily liable immediately after the Change in Control event for the payment
of the deferred compensation.

 

(iii)                               The Plan may be terminated for any other
reason, provided that:

 

(1)                                  the termination does not occur proximate to
a downturn in the financial health of the Affiliated Group;

 

(2)                                  all plans sponsored by the Affiliated Group
that would be required to be aggregated with this Plan under Treasury Regulation
§ 1.409A-1(c) if the same Employee had deferrals of compensation under all of
the plans are terminated and liquidated with respect to all Participants;

 

(3)                                  no payments other than those otherwise
payable under the terms of the Plan if the termination had not occurred are made
within 12 months of the termination of the Plan,

 

(4)                                  all payments are made within 24 months of
the termination of the Plan, and

 

(5)                                  no member of the Affiliated Group adopts a
new plan that would be aggregated with any of the terminated plans under
Treasury Regulation § 1.409A-1(c) at any time for a period of three years
following the date of termination of the Plan.

 

(iv)                              Such other events and conditions as the
Commissioner may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

 

XI.                                Miscellaneous.

 

(a)                                  Notices under this Plan to the Employer,
TCF Financial or the Committee shall be sent by Certified Mail, Return Receipt
Requested to: Compensation Committee, TCF Financial Corporation, c/o General
Counsel, TCF Financial Corporation, 200 Lake Street East, Wayzata, MN   55391. 
Notices under this Plan to Eligible Employees or their beneficiaries or
survivors shall be sent by Certified Mail to the last known address for such
person(s) on the books and records of the Employer, by Certified Mail.

 

(b)                                 Nothing in this Plan shall change a
Participant’s status to anything other than an employee “at will” or otherwise
enlarge or modify such Employee’s employment rights or benefits other than as
provided herein.

 

(c)                                  Nothing in this Plan shall abridge a
Participant’s rights, or such Employee’s beneficiary’s or survivor’s rights, of
participation in the ESPP Plan except to the extent the Eligible Employee agrees
to such restrictions.

 

12


 

(d)                                 Expenses of administering the Plan shall be
borne by the Employers in proportion to their share of Participants in this
Plan, provided that an Employees’ Accounts may reflect deemed transaction costs
of acquiring or selling TCF Financial Stock.

 

(e)                                  A Participant’s benefits under this Plan
may not be assigned, transferred, pledged or otherwise hypothecated by said
Employee or the beneficiary or survivor thereof.

 

XII.                            Number of Shares under the Plan/Adjustments for
Certain Changes in Capitalization

 

As of December 31, 2006, 140,862 shares of TCF Financial Stock were credited to
Participant accounts.  On and after January 1, 2006, no more than an additional
1,000,000 shares of TCF Financial Stock may be credited to Participant accounts,
except that any share credits to a Participant which are forfeited pursuant to
Article (V) may again be credited under the Plan.

 

If the Company shall at any time increase or decrease the number of its
outstanding shares of Company common stock or change in any way the rights and
privileges of such shares by means of the payment of a stock dividend or any
other distribution upon such shares payable in Company common stock, or through
a stock split, subdivision, consolidation, combination, reclassification, or
re-capitalization involving the Company common stock, then the numbers, rights
and privileges of the shares of Company common stock that are and may be
credited under the Plan shall be increased, decreased, or changed in like manner
as if such shares had been issued and outstanding, fully paid, and
non-assessable at the time of such occurrence.

 

13


 

APPENDIX A RE: IRS NOTICE 2000-56

 

Notwithstanding anything to the contrary in the Plan or any trust agreement for
any related grantor trust established by an Employer (the “Trust”), TCF
Financial stock or other assets contributed to the Trust by TCF Financial or any
other Employer for the benefit of employees or service providers of TCF
Financial or such Employer are subject to the claims of creditors (in the event
of insolvency) of both TCF Financial and such Employer.  In addition, such stock
and assets are subject to the claims of creditors (in the event of insolvency)
of any Employer from which benefits are due to a participant or beneficiary
under the terms of the Plan. Nothing in this Appendix, however, shall relieve
any Employer of its obligation to pay any benefits due from the Employer to a
participant or beneficiary under the terms of the Plan.

 

Notwithstanding anything to the contrary in the Plan or Trust, any TCF Financial
stock or other assets not transferred to an Employer’s employees or their
beneficiaries will revert to TCF Financial upon termination of the Trust.

 

14


 

APPENDIX B

DISTRIBUTION PROCEDURES

 

Timing of Distribution (Lump Sum).

 

·                  Lump Sum – payable during the 90 day period commencing six
months after the employee’s Separation from Service.

 

Form of Distribution – Stock or Cash

 

All distributions from a TCF Stock Account are in the form of TCF Financial
Stock plus cash for any fractional share, less tax withholding.  Distributions
from a Diversified Account shall be in the form of cash.

 

Tax Withholding

 

The minimum required income tax withholding will be automatically deducted from
each distribution unless the employee elects otherwise no less than 30 days
prior to distribution.  The withholding will be deducted first from the
Diversified Plan Account balances, then from the TCF Financial Stock Account
balances.  Alternatively, participants may pay the withholding by check in lieu
of a deduction from the distribution if they so elect at least 30 days prior to
distribution if they elect at least 30 days prior to distribution.

 

Distributions will be sent by U.S. Mail to the recipient’s home address on file
with the TCF Legal Department unless the recipient has provided other delivery
instructions in writing.  If the recipient has a stock brokerage account,
distributions can be sent to it electronically.

 

These procedures are subject to interpretation and application by the Committee,
whose interpretation is final.

 

15